       Case 4:19-mj-00006 Document 2 Filed 01/16/19
                                                 i \» Page 1 of 9 PageID# 2


                                                                        ;        I jam 1 6 2019
                                                                         i
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
                                                                             I




I, Stacey Sullivan, being first duly sworn state:

         1.    I am a Special Agent with the United States Department of Justice, Federal Bureau

ofInvestigation(FBI). I have been employed by the FBI has a Special Agent since October,2008.

 As such, I am an "investigative or law enforcement officer of the United States" within the

 meaning of Title 18, United States Code, Section 2510(7). That is, I am an officer ofthe United

 States, who is empowered by law to conduct investigations regarding violations of United States

law, to execute warrants issued under the authority of the United States, and to make arrests of

the offenses enumerated in Title 18, United States Code, § 2251 et. seq and § 2421 et. seq. In

the course of my duties, I am responsible for investigating crimes which include, but are not

limited to, child exploitation and child pomography. I have previously been involved in criminal

investigations concerning violations of federal laws. Since joining the FBI, your affiant has

received specialized training in human trafficking investigations, identifying and seizing

electronic evidence, computer forensics, recovery, and social site investigations.

         2.    The information set forth in this affidavit is known to me as a result of an

investigation personally conducted by me and other law enforcement agents. Thus,the statements

in this affidavit are based in part on information provided by Special Agents ("SAs") and other

employees ofthe FBI, as well as other investigators employed by federal or state governments. I

have participated in investigations involving persons who collect and distribute child

pomography, and the importation and distribution of materials relating to the sexual exploitation

ofchildren. I have received training in the areas ofchild exploitation, and I have reviewed images


                                                    1



                                                                                                     er


                                                                                                      4'
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 2 of 9 PageID# 3
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 3 of 9 PageID# 4
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 4 of 9 PageID# 5
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 5 of 9 PageID# 6
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 6 of 9 PageID# 7
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 7 of 9 PageID# 8
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 8 of 9 PageID# 9
Case 4:19-mj-00006 Document 2 Filed 01/16/19 Page 9 of 9 PageID# 10
